 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSheetMetalWorkers' InternationalAssociation,Local Union No 49,AFL-CIO (Aztech International,Ltd)andPete Le'MonCase 28-CB-2479September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTOn March 4 1987 Administrative Law JudgeJames M Kennedy issued the attached decisionThe General Counsel and the Charging Party filedexceptions and supporting briefsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings andconclusions and to adopt the recommended OrderWe agree with the judge that the Respondentdid not breach its duty of fair representation to theemployees involved by failing to give timely8(d)(3) notice to the Federal Mediation and Concilcation Service and any appropriate state agency orby encouraging employees to continue strikingafter October 2 1985 1 Like the judge, we find thattheRespondents deficiencies in representing theemployeesamountedto no more thanmere negligence 2The difference between the majorityand dissenting positionshere is a narrow one Ourdissentingcolleague states a willingnessto acceptas simplenegligence the Respondents failure to coordinatetiming of the notice and commencement of thestrikebut would base a violation of the duty offairrepresentation on the Respondents conductafterOctober 2 Our difference then is limited tohow we evaluate the Respondents conduct afterOctober 2By October 2 the Employer had delivered tothe strikersletters statingthat the strikewas illegalbecause proper notice had not been given to theFederalMediation and Conciliation Service anddeclaring that the strikers employment was terminated and that they could apply for jobs as newemployees 3 Some strikers asked the Respondent sbusiness agents about the letter and the agents replied that it was company rhetoric or a companyployand urged the strikers to stick togetherIn makingthis responsewithout further investigating the situation or obtaining the advice of the Respondent s attorneys the agents may have actednegligently but their conduct was not so lacking ofa rationalor logical basis as to be arbitraryIn meetingthe employees questions the agentsassessed events from a practical point of view Asthey saw it loss of employment is a risk in anystrike and employees best protection is to stick togetherThey considered the Employers statementthat the strikers employment was terminated as atacticalmaneuver designed to break the strike TheBoard has recognized that employers use the tactical discharge as a method of dissuading employeesfrom striking without intending to refuse to reinstate employees when they request itCrookstonTimes Printing Co125 NLRB 304 317 (1959) SeealsoWoodlawnHospital233NLRB 782 788(1977)The agents were not lawyers and did not seemto understand the effect that the failure to giveproper 8(d) notice had on the strikersstatus as employees 4 Nor did they appear to appreciate thedistinction between terminating strikers employment and replacing strikersMisunderstanding ofthis critical distinction significant in labor law isnot uncommon among employees their representativesormanagementpersonnelSeeEagle Comtronics263 NLRB 515 (1982)L A Water Treatment286 NLRB 868 (1987)Dayton Food FairStores vNLRB399 F 2d 153 (6th Cir 1968)Confronted with the Employers statement thatthestrikersemploymentwas terminated theagents advised the employees to continue to act together in an effort to return all employees to theirjobs and to obtain a bargaining agreementWithinthe limits of their competence and experience theagentsjudged economic pressure to be the most offective strategy to deal with the situationWe donot consider that judgment to be in reckless disregard of the Union s statutory duties to unit employees 5 Indeed even if the agents had understoodthat the strikers lost status as employees of the Employer by operation of statute or had in fact beenpermanently discharged by the Employer, there'Notice was received by the Federal Mediation and Conciliation Service on September 17 1985 The strike commenced October 1 1985 Allsubsequent dates are in 19852 There is no showing that the Respondent was hostile toward the employees at Aztech or acted in bad faith in representing them In thisregardwe agree with the judge s rejection of the Charging Party s implied bad faith argument based on themost favored nations clause2Among other things the letter statedIf you wish to be consideredfor such employment please come in and fill out an application As withall new employees you will need to go through our normal pre employmentinterview physical and drug/alcohol screening4 In part Sec 8(d) providesAny employeewho engages in a strikewithin any notice period specified in this subsectionshall lose hisstatus as an employee of the employer engaged in the particular labor dispute for the purposes of sections 8 9 and 10 of this Act5We assume arguendo that a union that takes action in reckless disregardof its statutory duties to unit employees violates its duty of fairrepresentation291NLRB No 41 SHEET METAL WORKERS LOCAL 49 (AZTECH INTERNATIONAL)was little they could do to benefit the employees atthat pointThe employees could only apply forjobs as new employees hope to meet the Employer s interview requirements and see whether theEmployer would reemploy them It was not unreasonable for the agents to assume that collectiveaction in seeking reemployment would be more offective than individual actionMoreover as thejudge points out the employeeswere free to accept the Union s advice or the Employer s advice There is no evidence that the Respondent by threat of fine or other retaliation coerced the employees to continue collective actionThe employees could have decided to abandon thestrike or to apply individually for employment adecision employees are customarily faced withduring a strike They could have implemented theirdecision on their own initiative unrestricted byformalitieswithintheRespondentscontrolIndeed the record reveals that many employeesdid abandon the strikeSeeOfficeEmployees Local2 (Janet Eichelberger)268NLRB 1353 (1984)enfd 765 F 2d 851(9th Cir 1985)The representation that the Respondent providedthe employees in this case may not meet the standards of competence and caution that the Boardwould like to see observed It does not howeverviolate Section 8(b)(1)(A)A breach of the duty offair representation occurs only when the representative s conduct is arbitrary discriminatory or inbad faithVaca v Sipes386 U S 171 190 (1967)We do not consider the conduct here to have beenarbitrary and the Respondents deficiency in representation is a matter for employees to consider inselecting and supporting their representative not amatter correctable under Section 8(b)(1)(A) of theActORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and dismisses the complaintCHAIRMAN STEPHENS dissentingThe duty of fair representation issue posed in thiscase involves the arbitrariness prong of the threepart standard formulated by the Supreme Court inVaca v Sipes386 U S 171 190 (1967) (breachoccurswhen a union s conduct toward a memberof the collective bargaining unit is arbitrary discriminatory or in bad faith ) There is no claimthat the Union s actions here were discriminatorynor do I see this as a case involving bad faithArbitrarinesshas been the most difficult and vexing283of the duty of fair representation inquiries 1 I donot dispute the judge s reading of Board law as requiring a showing of more than mere negligence towarrant a finding thata unionhas acted arbitrarilyso as to breach its duty of fair representation inviolation of Section 8(b)(1)(A) of the Act That isclearly the holding of cases that are still good lawTeamsters Local 692 (Great Western Unifreight)209NLRB 446 447-448 (1974) AccordRainey Securety Agency274 NLRB 269 (1985)Teamsters Local282 (Transit Mix Concrete Corp)267 NLRB 1130(1983) enfd 740 F 2d 141 (2d Cir 1984) There isnot much guidance in our cases as to what thatmore necessarily consists of but it makes senseto me to hold a union guilty of breaching the dutywhen it has erred in failing to performsome ministerialor procedural act and with notice of thaterror and of the possibility that it may seriouslyinjure rights of bargaining unit employees theunion has persisted in a course of action or inactionthat compounds the injury or makes it impossibleto cure Such conduct goes beyond negligence toreckless disregard 2 In my view that occurred hereby virtue of the union agents response to information they had received by at least October 2 1985the second day of the unlawful strike 3Iam willing to accept the proposition that aunion s failure to coordinate the filing of an 8(d)(3)noticewith the actual date on which the strikecommences may constitute simple negligence notgiving rise to an actionable breach of the duty offair representation even when the error results inemployeesbeingmade vulnerable to dischargethrough participation in an unlawful strike On therecordherehowever I would find that theUnion s business agentsGary Briggs and GeorgeGillilandbehaved in a manner that went beyondmere negligence to reckless disregard of the harmto the employees through actions that they tookafter they were put on notice of the clear possibility that the strike notice had not been timely givenand that the Employer was taking action againstthe employees because of this'SeeRobesky v Qantas Empire Airways573 F 2d 1082 (9th Cir 1978)(Kennedy J concurring) (no adequate guidancein law of torts or Federal commonlaw of laborrelations for construing this term)2A standard formulated by the NinthCircuit regardingcases involvingunions handlingof grievancesreflects similar considerations In a seriesof cases that circuitseemsto have concluded thatthe negligentfailure toperforma ministerial act amounts to arbitrariness in breachof the duty offair representationwhen thereisno judgmentfactor involved in deciding whether to perform the act in question andno rationaland properbasisfortheunion s conduct and the employees right topursue a claimrepresentingastrong individualinterestis completelyextmgaished bythe unions conductPeterson vKennedy771 F 2d 1244 1254 (9th Or1985) citingDutrisac v Caterpillar Tractor Co749 F 2d 1270 1274 (9thCir 1983) andEichelberger vNLRB765 F 2d 851 855 (9th Cir 1985)3 All datesare in 1985 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt is undisputed that the strike notice was mailedto the Federal Mediation and Conciliation Serviceon September 17 1985 and that therefore thestrike called by the Union on September 30 andcommenced on October 1 was plainly unlawful because it occurred less than 30 days after notice wasgiven to the FMCS The judge also found-andthe finding is not disputed-that by October 2Briggs and Gilliland knew that the Employer hadsent letters to the strikers telling them that theywere terminated because they were engaging in astrike that was unlawful because of failure to givetimely notice to the FMCS The letter also informed the strikers that employment applicationswere being accepted for their jobs and they couldfillout applications for positions as new employeesBriggs then called the law firm that representedthe Union and after learning that the attorney responsible for sending out the notice was out oftown he made no further effort to check out thetiming of the notice Instead he encouraged employees to remain on strike mistakenly advisingthem-according to his own testimony-that therewas really no distinction between replacement anddischarge and that they should just hang togetherUnion Agent Gilliland admitted that he had beenin the dark about the legality of the strike butnonetheless admitted telling employees who askedabout their termination letters that this was justsome of the Company s rhetoric 4Because I would find a breach of the duty of fairrepresentation as of October 2 when Briggs andGilliland affirmativelymisled inquiring employeesabout the status of their strike I would issue acease and desist order and would also hold theUnion liable for any losses suffered from employees delay until October 7 in offering to return 54WhileIrecognize that Briggs and Gilliland are not lawyers and Ithereforewouldnot find abreach of the duty offair representationsimply on the basisof their inability to give correctlegal advice I find abreach of the duty here because they falsely gavethe impression thattheyknew there was no difference between replacement and dischargeand that theEmployersclaim thatthe stokewas unlawful was justrhetoricThis would bea different caseif the employeeshad been toldthat the unionagents didnot knowwhether there was anytruth to theEmployer sclaims concerningthe strikes legalitybut that theyadvisedstaying out on strike as a tactical matterIt is not clearwhen strikers were rehired although therecord showsthat at leastone ofthem was not hired back untilDecember20 In compliance it could be determined on what datesthe Employershired replacements and thuswhat effect thedelay in offering to return likelyhad onthe strikersabilityto return to workLewis S Harris Esqfor the General CounselGerald R Bloomfield Esq (Kool Kool Bloomfield &Hollis)AlbuquerqueNew Mexico for the RespondentDan A McKinnon III Esq (Marron McKinnon &Ewing)AlbuquerqueNew Mexico for the ChargingPartyDECISIONJAMES M KENNEDY Administrative Law Judge Thiscase was tried before me in Albuquerque New Mexicoon October 21 19861 The complaint is based on acharge filed by Pete Le Mon an individual on October28 1985 2 The complaintallegesthat Sheet Metal WorkersInternationalAssociationLocalUnionNo 49AFL-CIO (Respondent) has engaged in certain violations of Section 8(b)(1)(A) of the National Labor Relations Act (the Act)IssueiThe principal issue is whether Respondent breached itsduty of fair representation under Section 8(b)(1)(A)when it failed to give the Federal Mediation and Concilration Service 30 days notice of the existence of a labordispute thereby subjecting the employees it representedto loss of employee status as defined by Section 2(3) ofthe Act More specifically the case presents the questionof whether Respondent is financially liable for wages lostby those employees when Aztech International Ltd discharged them for striking when Respondent failed tomeet the notice filing requirement of Section 8(d)(3) ofthe ActAll parties were given full opportunity to participateto introduce relevant evidence to examine and cross examine witnesses to argue orally and to file briefs Allparties have filed briefs and they have been carefullyconsidered Based on the entire record as well as my observation of the witnesses and their demeanor I makethe followingFINDINGS OF FACTIINTERSTATE COMMERCERespondent admits the Employer Aztech InternationalLtd is a New Mexico corporation headquartered inAlbuquerque where it manufactures and markets heatingpanels and evaporative cooler units It further admitsthat during the 12 month period preceding the issuanceof the complaint Aztech in the course of its business operations sold goods valued in excess of $50 000 whichwere transported directly to customers located outsideNew Mexico It further admits that Aztech is an employer engaged in commerce within the meaning of Section2(2) (6) and (7) of the ActIILABOR ORGANIZATIONRespondent admits it is a labor organization within themeaning of Section 2(5) of the ActAlthough no party has filed a motion to correct the transcript anyreviewer of the transcript should be wary for it contains numerouserrors omissions and misidentificationsBy way ofillustration the capLion appearing in the transcript volume is incorrect labeling ChargingParty Pete Le Mon as Respondent and Respondent Sheet Metal WorkersLocal 49 as the Charging Party It also omits entirely the appearanceof Harris counsel for the General Counsel and misidentifies the Chargmg Party s attorney McKinnon as representing Respondent Likewise itlistsRespondents attorneyBloomfield as representing the ChargingParty2All dates are 1985 unless otherwise noted SHEET METAL WORKERSLOCAL 49 (AZTECHINTERNATIONAL)285IIITHE ALLEGED UNFAIR LABOR PRACTICESFortunately given the sometimes inaccurate nature ofthe transcript the facts in this case are not in significantdisputeRespondent has represented Aztech s productionemployees for at least 15 years through a series of collective bargaining contracts The most recent agreement expired on September 30 Efforts to negotiate a successoragreement had begun several months before but by September 30 a new one had not been reachedEarlier September 11 Respondent s attorney Bloomfieldhad sent a notice of the existence of a labor disputeto the Regional Office of the Federal Mediation andConciliation Service in San Francisco That letter wasnot received by the Service until September 17 only 13days before the contract was to expireSection 8(d)(3) of the Act requires that such a notification be within 30 days of the termination or modificationof the contract in question Section 8(d) further says inthe event that any employee engages in a strike withinany notice period specified in Section 8(d) he or sheshall lose status as an employee for the purpose of obtaming protection under Sections 8 9 and 10 of theAct 3 The credible evidence demonstrates that neitherGaryBriggsRespondents businessmanagernorGeorge Jeep Gilliland its business representative wasactually aware of the tardy noticeAs early as April Business Representative Gillilandbegan holding monthly meetings with the Aztech employees first to learn what the employees wanted in thenew contract and later to inform them of the progress ofnegotiationsOn July 30 60 days before the contract wasto expireGillilandboth to test the employees resolveand to send a signal of solidarity to the Employer conducted a vote to give the Union authority to strike in theevent that became necessary Gilliland recalls that thoseemployees who voted voted unanimously to authorize astrikeHe says there were two or three abstentionsAn additionalmeeting washeld in August and two inSeptember as the contract expiration date approachedThe first was on September 26 and the last on SeptemberIn pertinent part Sec 8(d) of the Act readsas followsFor thepurposes of this section to bargaincollectivelyis the performanceof themutual obligation of the employer and the representative of theemployees to meet at reasonable times andconfer ingood faith with respect to wages hours and other terms and conditions of employment or the negotiation of an agreement or anyquestion arising thereunder and the execution of a writtencontractincorporating any agreementreached ifrequestedby either partybut suchobligation does not compel eitherparty to agree to a proposal or require the making of a concessionProvidedThat wherethere is in effecta collectivebargainingcontractcoveringemployeesin an industry affecting commercethe dutyto bargaincollectivelyshall also mean that nopartyto such contract shall terminate ormodify suchcontract unlessthe partydesiringsuchtermination ormodification-(3) notifies the Federal Mediation and Conciliation Service withinthirty days after such notice of the existence of a disputeAny employee who engages in a strike within any notice periodspecified in this subsectionshall lose his status as an employeeof the employer engaged in the particular labor dispute for the purposes of sections 8 9 and 10 of this Act as amended but such lossof status for such employee shall terminate if and when he is reemployed by such employer30The September 30 meetingwas in essence a splitmeeting designed to accommodate the employees on thetwo shiftsBased on anamalgamationof the testimony it appearsthat at the September 30 meetingsBriggspresented theCompany s last contract offer He said he was displeasedwith it in several respects First it did not contain a banon subcontracting and in his opinion permitted the Employer to subcontract unit work even to the extent ofgetting rid of all unit employees while still claiming thatcompany products were union made Second it contamed a random drug testing clause Third the wageoffer was inadequatecontaining no increasesand onlyan opportunity for a bonus at the end of the first yearHe told the employees that for the past 15 years or so hehad heard their complaints about wages and about themanner inwhich the Company had treated them Healso told them that they could accept the offer but ifthey did he did not want to hear any further complaintsabout inadequate contract protectionHe also told themif they rejected the contract their other choice was tostrike It does not appear that he offered them the middleground of not striking but continuing to negotiate In hisjudgment such a middle ground would have been impractical given the status of the negotiations Briggs toldthe employees that if they struck there were some risksinvolvedThese included being replaced or being firedAt least one employee asked Briggs if he would signthe contract as it had been proposed According to theemployees testimonyBriggsequivocated finally sayinghe could not live with a contract like the one the Employer was offering As a result of Briggs answer someemployees testified thatBriggswas exhorting them tostrike Indeed it appears that some picket signs had already been made Even so I am not convinced thatBriggs was making any special effort to exhort them tostrike thoughit isclear that he disliked the Company sproposalIn any event the employees were asked to vote toaccept or reject the contract proposed by the EmployerAt each meeting the secret ballot showed that the employees voted to reject it As a result in the early morning hours of Tuesday October 1 Respondent establisheda picket line at Aztech s premisesThe strike lasted until the morning of Monday October 7 It fell apart when the Employer discharged all thestrikers simultaneously filing 8(b)(3) chargesagainst Respondent for having failed to comply with the 8(d)(3)notice requirements set forth in footnote 3 above OnOctober 1 the Employer had handdelivered and/ormailed discharge letters to each of the striking employeesIn the letter Aztech s presidentBennettKingstatedThe strike in which you are participatingis an illegal one because the Union failed to give propernotice to the Federal Mediation and ConciliationService of the existence of a labor dispute so thatthe FMCS might have an opportunity to help usfind solutions to the collectivebargaining impasseBecause of this failure by the union employees engaged in the strike are not protected by the Nation 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalLaborRelationsAct against firingThis letterwill serveas formal noticeof your termination ofemployment by AztechInternationalLtd effectiveimmediatelyAlso on October 1 the Employer filed its 8(b)(3)charge against the Union On October 4 theRegionalOffice of the Board issued a complaint against the Unionalleging that the strike was unlawful 4 The following dayan article in the Albuquerque Journal newspaper notedthe issuance of the complaint together with a quotationfrom the NLRB Albuquerque resident officer assertingthat the picketing was illegalThe Employers president King took several of thestrikersincludingtheCharging Party to his officewhere he reported the issuance of the complaint to themand showed them the newspaper articleBefore the newspaper article appeared Briggs and GilBland had told those strikers who had asked about theassertionsKing had made in the discharge letter thatthey regarded Kings letter as a company tactic sayingtheCompany was playing with their headsTheyurged the strikers to remain together if they intended towin the strikeAfter the newspaper article appearedBriggs andGilliland continued to say thesame thingIt should be observed here that although by October 2Briggs andGilliland were aware of the Company s contention that the strike was illegal they did not believe itBothBriggsand Gilliland believed that at worst if theFMCS notice had not been given the strike was unprotectedThus they surmised the worst that could happenwas a court could enjoin the picketing If that happenedthey reasoned the court could probably not make themgo back to work The discharges which were by then afait accompli did not particularly concern them becauseas Briggs had told the employees before employers oftenattempt to win strikes by replacing the strikers ToBriggs that is exactly what was happening hereBriggstestified that when he learned of the Company scontention that the notices had not been filed he had attempted to reach Attorney Bloomfield but could not doso as he was out of town Briggs spoke to another individual at Bloomfield s law firm but it is not clear whether he learned of the late filing with the FMCS He testifled he did not know if he had ever actually seen theletter that had been sent to the FMCS saying that waswithin the province of the Union s lawyers Based onBriggs testimony I conclude that during the course ofthe strikebecause of Bloomfield s absence he wasunable to find out whether the FMCS letter had beentimely sentDespite his inability to find out from the law firmwhat had actually happened Briggs thinkingas a traditional unionofficialwould decided to tough it outHebelieved that whether the strike was legal or not as longas the strikerscould maintainsolidarity there was a reasonably good chance that they could put enough economic pressure on the Company to prevail Although thetestimonyis a little vague as to time and place itappears4 SeeFort Smith Chair Co143 NLRB 514 518-519 (1963)that remarks of that nature were made to strikersLe Mon Limon Padilla and TuckerNonetheless on the morning of October 7 it becameapparent that most of the strikers were abandoning thestrikeWhen Briggs saw that he told the remainingstrikers that the strike had been lost and that they shouldgo back to work so as not to be left aloneThe record is not clear on how many employeesAztech rehired or what the rate of rehire was Somewho had not been replaced were rehired immediatelyothers were hired later All were rehired as new employeesSubsequently the employees upset over the Union shandling of the strike filed a decertification petitionunder Section 9(c) of the Act seeking an election to oustthe Union as their representative On receipt of the decertification petitionRespondent disclaimedinterest inrepresentingAztech s productionand maintenance employeesIV ANALYSIS AND CONCLUSIONSThe General Counsel asserts that Respondents failureto file timely the 30 day notice of labor dispute with theFMCS as required by Section 8(d) followed by a strikewithin the 30 day period was a breach of a union dutyand said to be fiduciary which in turn amounts to abreach of the duty of fair representation and therefore anunfair labor practicewithin the meaning of Section8(b)(1)(A)Respondent argues that the evidence showsonly that it committed an error of negligent omission andthat under the fair representation doctrine an act of negligence does not breach that duty The threshold question isWhat is the appropriate level of care which Respondent must exercise to avoid liability under the doctrine? Is Respondent a fiduciary thereby raising the levelof care that must be taken by 9(a) representative or isRespondent something less than a fiduciary owing noduty other than one of fair play?In the seminal case ofSteele v Louisville & NashvilleRailroad Co323US 192 202 (1944) the SupremeCourt in articulating the fair representation doctrine described the nature of a union s relationship to the individuals it represents as the exclusive statutory representativeWe think that the Railway Labor Act imposesupon the statutory representative of a craftat leastas exacting a duty to protect equally the interests ofthemembers of the craft as the Constitution imposes upon a legislature to give equal protection tothe interests of those for whom it legislates Congress has seen fit to clothe thebargainingrepresentative with powers comparable to those possessed bya legislative body both to create and restrict therights of those whom it representsSimilarly the Board has held that a union does not standin a fiduciary relationship to the employees it representsIt has said instead that the relationship is analogous tothat between the legislator and constituentService Employees Local 579 (BeverlyManor Convalescent Center)229 NLRB 692 fn 2 (1977) It appears therefore that Re SHEET METAL WORKERS LOCAL 49 (AZTECH INTERNATIONAL)spondent s duty to the Aztech employees here was not afiduciary one for the Supreme Court and the Boardhave both held that the relationship requires only thatthe statutory representative provide equal protection tothe employees it represents This is not to say that thestatutory representative cannot make reasonable choicesin carrying out its function even though those choicesmay have incidental negative effects on some of its constituentsSteelesupra at 203 cfFord Motor Corp vHuffman345 US 330 (1953)InSteelethe Court went on to say that although aunion s duty to the employees it represents is comparableto the duties of a legislative body nonetheless the statutory grant of the exclusive right to represent the employees impose[s] on the bargaining representative of a craftor class of employees the duty to exercise fairly thepower conferred upon it in behalf of all those for whomitactswithout hostile discrimination against themSteelesupra at 202-203The duty of fair representation was not initially considered by the Board to be an unfair labor practice butinMiranda Fuel Co140 NLRB 181 (1962) enf denied326 F 2d 172 (2d Cir 1963) the Board concluded thatthe fair representation doctrine was subsumed under Section 8(b)(1)(A) of the Act There it stated5[W]e are of the opinion that Section 7 [of the Act]thus gives employees the right to be free fromunfair or irrelevant or invidious treatment by theirexclusive bargaining agent in matters affecting theiremployment This right of employees is a statutorylimitation on statutory bargaining representativesand we conclude that Section 8(b)(1)(A) of the Actaccordingly prohibits labor organizationswhenacting in a statutory representative capacity fromtaking action against any employee upon considerations or classifications which are irrelevant invidious or unfairAlthough the Second Circuit would not enforce theBoard s theory that a failure to meet the duty of fair representationwas an unfair labor practice within the meaning of Section 8(b)(1)(A) the Supreme Court disagreedinVaca v Sipes386 U S 171 (1967) After reaching thatconclusion the Court stated A breach of the statutoryduty of fair representation occurs only when a union sconduct toward a member of the collectivebargainingunit is arbitrary discriminatory or in bad faith SeeHumphrey v Moore[375U S 335 (1964)]Ford MotorCo v Huffmansupra(Vaca v Sipessupra at 190 )The Court noting that theVacacase arosein a contextinvolvingthemannerinwhich a union processed theplaintiffs grievance added that it accepted the proposition thata union maynot arbitrarily ignore rrentonousgrievanceor process it ina perfunctoryfashionAs a result ofVacathe duty of fairrepresentation isnow often described as one in which a union may not actarbitrarily invidiously irrelevantly unfairly or perfunctonly in carryingout its representationaldutiesTheVacaCourt even recognized that those phrases had5 140 NLRB at 185287become cause for debate regarding the scope of theirmeaningIt had hoped to be able to provide clarity withrespect to defining those phrases Despite that effort theduty itself remains somewhat murky depending on thefact pattern being presentedThe Board has generallyheld that duty of fair representation is not breachedwhen the union is forgetful commits an inadvertenterror or isnegligentOperating Engineers Local 18 (OhioPipeline Construction Co)144 NLRB 1365 (1963)TeamstersLocal 692 (Great Western Unifreight System)209NLRB 446 (1974)Yet the courts have had some difficulty in determining the breach of the duty when errors omissions andnegligence caused results that severely damaged an employee s rights privileges or status For example theNinth Circuit inDutrisac v Caterpillar Tractor749 F 2d1270 (9th Cir 1983) was faced witha situationinwhicha union missed a deadlinefor filing a grievanceThecourt found that meeting a deadline for the filing of agrievance was simplya ministerialact and easy to carryout It appeared to recognize that the failure to file wassimply an act of negligence but observed that the gnevant s interestswhich were at stake were strong and thatthe unionsomissiontotally extinguished the grievant sright to pursue his case In that circumstance the courtheld that it was a breach of the duty of fair representation to fail to complete the ministerial act of filing agrievance in a timely way Despite some language of themajorityclaiming thatitwas not finding a breach of theduty for simplenegligenceJudge Norris disagreed in hisconcurring opinionGiven the facts of the case it appears to me that Judge Norris is correctin his assessmentthat the court relied on simplenegligenceto find abreach of the duty 6 Nonetheless the Ninth Circuit sanalysis has some analytical impact here It is quite truethat meeting a filing deadlineis a ministerialact that canbe easily met It is equally true that a missed deadlinecan quite often result in great harm to an individual srights or status Indeed it can be reasonably argued thatthe deadline that Respondent missed here is no differentfrom the deadline that was missed inDutrisacYet can itbe said in either case that the failure to file was arbitrarydiscriminatory invidious irrelevant or perfunctory? It ishard to characterize forgetfulness or mistake as any ofthose although theDutrisaccourt appears to have donesoEarlier the Ninth Circuit had stated inRobesky vQantas Empire Airwayssupra at 1092 in a grievance handling context that the union s failure to disclose fully theconditions of a settlement proposal even though unintentionalhad nonetheless been so reckless that the unioncould not be shielded from liability under the fair representation doctrine It said the omission was so egregious so far short of minimum standards of fairness tothe employee and so unrelated to legitimate union interests as to be arbitrarycitingRuzicka v General Motors523 F 2d 306 (6th Cir 1975)Ruzickawas another caseinwhich the union failed timely to file a grievance and6 JudgeNorriswas relying on comments madeby Judge Anthony MKennedyinRobeskyvQunntasEmpire Airways573 F 2d 1082 (9th Cir1978) 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDheld that the failure amounted to arbitrary and perfunctory handling of the grievance sufficient to invoke thedoctrineDespite its language inRuzickathe Sixth Circuit hasrecently begun to reanalyze the utility of theVacaandMiranda Fueltestsfinding them to be unclear SeeNLRB v Teamsters Local299 782 F 2d 46 (6th Cir1986) That case has some striking similarities to the casebefore me and is one in which the Board found a violation Indeed the General Counsel argues that the underlying Board caseTeamsters Local 299 (McLean TruckingCo) 270 NLRB 1250 (1984) controls here even thoughthe Sixth Circuit denied enforcementAt the risk ofoverdistilling the factsMcLeaninvolved a companywhose collective bargaining contract contained a modifeed no strike clauseWhen a dispute arose regarding thelayoff of a small group of employees the union demanded over the protest of the company to hold a meetingon the company premises during worktime The employer asserted to the union officials that the meeting was abreach of the no strike clause and that the employeescould be disciplinedThe union nonetheless conductedthe meeting never telling the employees that the company regardeditas an illegalwork stoppage or that thecompany could discipline them The employer on pursuing the matter determined that the meeting was not anexception to the no strike clause and subsequently disciplaned the employees in accordance with the terms setforth in the contractThe Board held the union inMcLeanbreached theduty of fair representation when it encouraged the employees to stop work in violation of the no strike clauseand when it exposed them to discipline a risk it hadfailed to explainThe Board held that the unions claimthat the work stoppage was only a meeting was not agood faith position and that the union had deliberatelymisled the employees regarding the consequences oftheir action It held that the employees had the right toexpect that the union would not encourage them to violate the contract in a way that would expose them to aloss of income or even of employmentSpecifically itrelied on bothMirandaandVacain reaching its conclusion that the Union s contract was arbitrary 270 NLRB1250 1252The Sixth Circuit however regarded the Board s decision as an assertion that the duty of fair representationimposes an affirmative obligation on a union to informitsmembers of possible disciplinary consequences forparticipatingin at leastsome forms of union activity Itthen said that after careful review of the case law it believed that there was no support for interpreting the dutyof fair representation to encompass the fact patternbefore it It noted that bothYacaandRuzickainvolvedthe arbitrary handling of an individuals grievance It observed that even though the individuals in those caseshad not been discriminated against in the classic senseand even if the Union had not acted in bad faith thegrievantswere alleging treatment disparate from othermembers The court stated that the Board s position withrespect to the application of theVacalogicwas completely out of contextThe court stated inMcLeansupra at 51-52would require us to extend the duty [of fairrepresentation] to cover asituationinvolving awork stoppage rather than collective bargaining orgrievance processingandwhere a member orgroup wasnot singledout for different treatmentIn other words the duty would be expanded to inelude an undefined fiduciary duty which a unionowesto its unitas a whole Such a duty couldimpose ona union anobligation to authorize astrikeor any number of other affirmative actionsWe decline to extend the duty so far since we believe the duty of fair representationwas never intended to be catch all for undesirable union activityWe concludeas a matterof law that the duty offair representation is implicated only when an mdividual or group is treated differently by a union-either through discriminatory bad faith or arbitraryconduct-than another individual group or the collective Since such differential treatment was not alleged in this case we find that the Board was incorrect as a matter of law to find a violation of theduty of fair representationWe therefore decline toconsider theMiranda Fuelquestionand cannotgrant enforcement on this basisThus both the Ninth and the Sixth Circuits have questioned the utility of theMirandaandYacalanguage andhave now come down on different sides of the issue TheNinth Circuit is willing to say that negligence in somecircumstances is a perfunctory act the Sixth Circuit hassaid that even a deliberate apparently reckless act resulting in the destruction or impairment of employeerights or status is not a breach of the duty so long as theemployee is not treated differently from others and eventhen only if the union s conduct is discriminatory arbitrary or in bad faithThe foregoing discussion does not resolve the specificfact pattern before me However I advert to it with thespecificpurpose of observing that fair representationcases of the kind presented here are not straightforwardIndeed both courts have strongly suggested that theMirandaandVacalanguage is not of bright line assistancein determining this kind of case The Sixth Circuit inMcLeaneven goes so far as to say that language arisingfrom grievance handling cases with respect to what aunionmust do to inform its members of the consequences of their acts in other fact patterns is inappropnateThe Board of course had held the oppositeIn the instant case the Union did not inform theAztech employees that the 8(d) notice to the FMCS hadnot been timely filed principally because its officials didnot know it I should observe here that there is a significant factual difference between Respondents omissionhere and the Teamsters omission inMcLeanInMcLeanthe union knew it was risking a breach of the no strikeclause Indeed as the meeting began the employer informed the union that it was breaching that section ofthe contract Aztech s King did not make a similar warning and I credit the Union s evidence that it took several SHEET METAL WORKERS LOCAL 49 (AZTECH INTERNATIONAL)days to find out what had actually happened regardingthe FMCS filingIn the meantimeof course the Employer had already taken the disciplinary act that Section8(d) permitted it to take It can clearly be said that theTeamsters act inMcLeanwas taken knowingly and withreckless disregard for employee rights Thesame cannotbe said of Respondents omissionThus the Board s decision inMcLeanis factually distinguishable from the casepresented here even without regard to the Sixth Circurt s decision to deny enforcement I must disagreetherefore with the General Counsel who urges that theBoard s decision inMcLeancontrolsInstead it seems to me that the General Counsel hasnot shown that the Unions failure to file the FMCSnotice was anything other than an act of negligence mistake or inadvertence Under Board law as set forth inOperating Engineers Local 18 (Ohio Pipeline ConstructionCo) supra andTeamsters Local 692 (Great Western Unifreight System)supra no breach of the duty can be madeout The only two theories I can see that would requirea finding of a violation is either an adoption of the GeneralCounsels fiduciary duty theory or the Ninth Circurt s analysis regarding a failure to perform aministerialactThe fiduciary theory would of course impose ahigher duty of care on the union than is normally seen infair representationcasesI think it is fair to conclude thatif the Union s duty is that of a fiduciary it failed to meetitHowever I have already noted that the fiduciary dutydoes not exist here 7 Moreover the Board has not accepted the Ninth Circuits approach here In fact theBoard has held it is not every act of disparate treatmentor negligent conduct which is proscribed by Section8(b)(1)(A)but only those which [have been] motivatedby hostile invidious irrelevantor unfair considerationsSteelworkers Local2869(Kaiser Steel Corp)239NLRB 982 (1978) Thus while we may be offended byRespondents failure to file the FMCS notice and its consequent negative impact on the employment status of theindividuals Respondent represented it appears that undercurrent Board law the Respondent did not breach theduty of fair representation when it called the strike 87 TheBoard has imposed a fiduciary obligation on unions in the enforcement of union security clauses SeeConductron Corp183NLRB419 429 (1970)Machinists Lodge 946 (Aerojet General Corp)186 NLRB561 562 (1970) and cases cited in fn1Boilermakers Local 732 (Triple AMachine Shop)239 NLRB 504 (1978)8 The Charging Party has observed that Respondent was subject to amost favored nations clause in a contract with an El PasoTexas firmHe argues that Respondent could not politically accept a lower rate inAlbuquerque without risking wage cuts at the larger El Paso companyHe says it follows therefore that Respondent specially exhorted Aztech s employees to strike to obtain the El Paso rateWhether the employees won or lost he argues the Respondent was acting improperly Ifthe employees succeeded Aztech already financially precarious wouldbe rendered uncompetitive and forced out of business If they failed andthe strike was lost Respondent would not be obligated to sign a newcontract Either way the El Paso contract would not be jeopardizedI do not accept the premise Respondent had a specific purpose in Albuquerque to obtain a new contract with Aztech El Paso is 270 miles289Moreover as it breached no duty of fair representationat the time of the calling of the strike and as the employeeswere discharged almost instantly thereafter itwas faced with a fait accompli The employees were freeto either accept the Unions advice or the Employer sadvice and to make their own decisions thereafterBriggsand Gillilands statementsto employees after thestrikewas underway that to win the strike they had tostick together was only the ordinary encouragement of aunion officialtomaintainsolidarity during a labor dispute Suchstatementsdo not amount to any special encouragement to continue to strike in the face of an unreasonable riskTherefore I cannot find a violationbased on the General Counsels second theory eitherthat a breach of the duty occurs when the Union fails totell its employees to go back to workIndeed itseemsto me that the Aztech employees tookthe steps that one would expect them to take against aunion that failed adequately to represent their interestsThey fired the Union as their representative when theyfiled their decertification petition and induced the disclaimer of representation That is certainly the most appropriatemeans of punishing a representative that hasmade such a horrendous errorBased on the foregoing findings of fact and the recordas a whole I issue the followingCONCLUSIONS OF LAW1Aztech International Ltd is an employer engagedincommerce and in an industry affecting commercewithin the meaning of Section 2(2) (6) and (7) of theAct2Respondent Sheet Metal Workers International AssociationLocal 49 AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act3Respondent has engaged in no violations of the Actas alleged in the complaintOn these findings of fact and conclusions of law andon the entire recordI issuethe following recommended9ORDERThe complaint is dismissed in its entiretydistant and probably not much of a consideration to the Union as itsought a new contract in Albuquerque More significant is the observation that even if Respondent was concerned with the most favored nations clause in El Paso it did not need to file a late notice with theFMCS to create a dispute justifying the abandonment of the Aztech employees to save the El Paso contract Any strike would have accomplished that Therefore I do not regard the El Paso most favored nationsclause to be a legitimate consideration here The Charging Party s posiLion regarding it is illogical9 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemedwaivedfor all purposes